—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered April 27, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention a Wade hearing was not required to determine the admissibility of evidence of the pretrial identification procedure since it was merely confirmatory (see, People v Gissendanner, 48 NY2d 543). Additionally, a pre- Wade hearing to determine the confirmatory nature of the identification was not warranted because there was no showup and the defendant did not controvert the witness’s assertion that he knew the defendant (cf., People v Rodriguez, 79 NY2d 445).
The defendant further contends that a prosecution witness should not have been believed by the jury because of his criminal history. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.